Citation Nr: 1804965	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinea corporis and dermatitis.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for degenerative arthritis of the spine, to include as secondary to service-connected disability.

5.  Entitlement to service connection for arthritis of the hands.

6.  Whether the reduction of the disability rating from 20 percent to 0 percent for bilateral hearing loss was proper.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By a rating action in October 2015, the RO denied the Veteran's claims of entitlement to service connection for tinea corporis and dermatitis, service connection for vertigo, service connection for fibromyalgia, service connection for degenerative arthritis of the spine, and service connection for arthritis of the hands.  Subsequently, in a rating action in February 2017, the RO reduced the disability rating for bilateral hearing loss from 20 percent to 0 percent, effective December 6, 2016.  The Veteran perfected timely appeal to both rating decisions.  


FINDING OF FACT

On December 14, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he withdrew any pending appeals.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2017).  

In a statement in support of claim (VA Form 21-4138), dated in December 2017, the Veteran indicated that he wished to withdraw any pending appeals.  The Board thus finds that no allegation of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

ORDER

The appeal for entitlement to service connection for tinea corporis and dermatitis is dismissed.  

The appeal for entitlement to service connection for vertigo, to include as secondary to service-connected disabilities, is dismissed.  

The appeal for entitlement to service connection for fibromyalgia is dismissed.  

The appeal for entitlement to service connection for degenerative arthritis of the spine, to include as secondary to service-connected disability, is dismissed.  

The appeal for entitlement to service connection for arthritis of the hands is dismissed.  

The appeal of whether the reduction in disability rating for bilateral hearing loss from 20 percent to 0 percent was proper is dismissed.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


